[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JUNE 6, 2008
                             No. 08-10618                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 07-21014-CV-AJ

EUGENIO NAVARRO,


                                                           Plaintiff-Appellant,

                                  versus

BRONEY AUTOMOTIVE REPAIRS, INC.,
STEPHEN ROMNEY,
TILDEN TOTAL CAR CARE CENTER,
ANTHONY BROWN,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (June 6, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.
PER CURIAM:

      Eugenio Navarro appeals the summary judgment in favor of Broney

Automotive Repairs, Stephen Romney, Tilden Total Car Care Center, and Anthony

Brown and against Navarro’s complaint for unpaid overtime compensation under

the Fair Labor Standards Act. See 29 U.S.C. § 207(a)(1). We review a summary

judgment de novo. Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1310 (11th Cir.

2007). Navarro argues that he was individually engaged in interstate commerce

because the automotive parts that he transported and used to repair vehicles

continued to flow in interstate commerce until they reached the customers of

Broney Automotive Repairs. We disagree.

      Navarro has not established that he was “engaged in commerce” under the

Fair Labor Standards Act. 29 U.S.C. § 207(a)(1). To receive overtime

compensation, Navarro had to “participat[e] in the actual movement of persons or

things in interstate commerce.” Thorne v. All Restoration Servs., Inc., 448 F.3d
1264, 1266 (11th Cir. 2006). Navarro’s responsibilities “merely affect[ed]” and

did not implicate interstate commerce. Id.

      Navarro was hired to collect motor parts that had been ordered by the

owners of Broney Automotive from local auto parts stores and to use the parts to

repair foreign and domestic vehicles. The automotive parts were removed from the



                                         2
flow of interstate commerce when they arrived at the auto parts stores. See id. at

1267 (“When goods reach the customer for whom they were intended, the

interstate journey ends . . . .”). The later transport and installation of the parts into

the vehicles of Broney’s customers by Navarro was purely intrastate activity and

“not covered under the Act.” Id.

       The summary judgment in favor of Broney Automotive is AFFIRMED.




                                             3